Citation Nr: 1729390	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  07-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for lumbar spine disability. 

2.  Entitlement to service connection, to include on a secondary basis, for left knee disability. 

3.  Entitlement to a rating in excess of 30 percent prior to July 30, 2014 and in excess of 50 percent from July 30, 2014 for bilateral pes planus status post triple arthrodesis of the left foot. 

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to May 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied a claim for service connection for a right knee disability and an increased rating for bilateral pes planus status post triple arthrodesis of the left foot.  The decision also denied requests to reopen claims for service connection for low back and left knee disabilities. 

A May 2007 Hearing Officer Decision granted the claim for service connection for a right knee disability.  As the Veteran did not appeal the initial rating or effective date, the claim is no longer before the Board.

In February 2008, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  A hearing transcript has been associated with the claims file. 

In an April 2011 decision, the Board reopened claims for service connection for lumbar spine and left knee disabilities.  The Board then remanded the underlying claims for service connection and the claims for an increased rating for bilateral pes planus status post triple arthrodesis of the left foot and a total disability rating based on individual unemployability (TDIU) for further development.  The record reflects substantial compliance with the remand requests with respect to the claims for service connection.  See Dyment v. West, 13 Vet. App. 141 (1999).

A February 2015 rating decision increased the rating for bilateral pes planus status post triple arthrodesis of the left foot to 50 percent effective July 30, 2014.  

The issues of entitlement to an increased rating for bilateral pes planus status post triple arthrodesis of the left foot and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disability did not have its onset in active service or within one year thereafter, and it is not related to such service, or proximately due to, the result of, or aggravated by service-connected bilateral pes planus status post triple arthrodesis of the left foot.

2.  A left knee disability is proximately due to service-connected bilateral pes planus status post triple arthrodesis of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus status post triple arthrodesis of the left foot, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability, as secondary to service-connected bilateral pes planus status post triple arthrodesis of the left foot, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in June 2006.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his disabilities in January 2012 and obtained an addendum opinion in June 2016.  The Board finds the examination report and addendum opinion to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided opinions that were substantially responsive to the remand requests.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran asserts that he developed low back and left knee disabilities secondary to his service-connected bilateral pes planus, specifically the altered gait due to the disability.

At a June 1989 VA examination, the Veteran complained of pain in his feet and lower legs, and also in his back.  He also reported a history of working as a laborer in warehouses and in construction.  

The Veteran was afforded a VA examination in July 1991.  After examination, the examiner provided a diagnosis of anterior knee pain, bilateral.  No diagnosis of a lumbar spine disability was made.  The examiner opined that the Veteran's knee pain is unrelated to his pes planus.  

January 2008 VA podiatry records note that the Veteran underwent testing for his gait abnormality.  Testing revealed a shuffling gait with increased base of support, decreased step length, decreased bilateral dorsiflexion, and decreased bilateral first metatarsophalangeal extension.  The podiatrist commented that the Veteran was coincidentally having knee problems as well.  

At a March 2008 VA examination, the Veteran reported having left knee pain for the past five or six years with no history of injury.  He reported the onset of low back pain in 1990 but stated that he currently had no pain and was unable to state when the pain stopped.  Examination revealed decreased flexion of the left knee due to pain but no pain in the low back on palpation or during range of motion testing.  X-rays showed no significant abnormality of the left knee and minimal degenerative changes of the lumbar spine.  The examiner provided diagnoses of chondromalacia of the left knee and minimal degenerative arthritis of the lumbar spine.  

An October 2009 VA physiatrist evaluation shows that the Veteran had an altered gait due to limited hind foot motion on the left and that the altered gait was causing right hip pain.  

A July 2010 VA podiatry note shows that a gait analysis revealed that the Veteran does not dorsiflex his metatarsophalangeal joint during the propulsive phase of gait resulting in an apropulsive gait pattern.  In November 2010, a VA examiner noted that the Veteran's abnormal gait per podiatry records indicate that it is not due to pes planus but to generalized pain in the first metatarsal joint bilaterally.

In the remand portion of the April 2011 decision, the Board in part requested a VA examination to obtain opinions as to whether any current lumbar spine or left knee disability had its onset in service or is otherwise related to a disease or injury in active duty service, or was worsened or aggravated by service-connected bilateral pes planus, to include any resulting altered gait.  

The AOJ afforded the Veteran a VA examination in January 2012.  The examiner noted that the Veteran's low back pain had its onset in around 1990.  The examiner stated that there was no specific spinal injury in service and no evidence of the mild arthritis of the lumbar spine in service.  The examiner also stated that there was no clinical evidence of the back being worsened or aggravated by the pes planus.  The examiner noted that current x-rays showed minimal degenerative joint disease in the left knee.  The examiner stated that there was no evidence of injury or problems involving the left knee in service and problems did not start until the early 2000s.  The examiner stated that there was no evidence that the Veteran's left knee disorder was directly caused by pes planus but that left foot surgery with resection and bone grafting inlay and left Achilles lengthening procedure and triple arthrodesis could be proximately partially the cause of his current left knee pain.  

In a June 2016 addendum opinion, the examiner stated that the Veteran's left knee disability was not worsened or aggravated by his service-connected pes planus or altered gait.  The examiner explained that there was no medical evidence of the Veteran's pes planus causing his left knee pain.

Initially, the Veteran does not assert, and the record does not show, that his lumbar spine or left knee disability was incurred in service or is related to any incident in service.  Thus, the Board finds that lumbar spine and left knee disabilities did not have their onset in active and are not related to such service.  Without any objective evidence of arthritis within one year of separation from service, the disabilities may not be presumed to have been incurred therein.  Thus, service connection for lumbar spine and left knee disabilities on a direct service incurrence or presumptive basis is not warranted.

The Board will now address the Veteran's main assertion that his lumbar spine and left knee disabilities are due to the altered gait resulting from his service-connected bilateral pes planus.  

Initially, the Board notes that the record is unclear as to whether the Veteran's altered gait is even due to his bilateral pes planus.  In January 2008, a podiatrist reviewed the findings of the Veteran's gait abnormality testing and commented that the knee problems were coincidental.  In October 2009, a physiatrist found that the Veteran's altered gait was due to limited hind foot motion on the left.  The July 2010 gait analysis revealed that the Veteran's abnormal gait was not due to pes planus but rather to pain in the great toes.  

With respect to the Veteran's lumbar spine disability, there is no competent medical evidence indicating a link between the disability and service-connected bilateral pes planus status post triple arthrodesis of the left foot.  While the physiatrist attributed the altered gait to the arthrodesis, the physiatrist did not attribute the lumbar spine disability to that altered gait.  In January 2012, a VA examiner concluded that there was no clinical evidence that the Veteran's low back disorder has been worsened or aggravated by his pes planus.  Given the above, the Board finds that the Veteran's lumbar spine disability is not proximately due to, the result of, or aggravated by his service-connected bilateral pes planus status post triple arthrodesis of the left foot.  Thus, service connection for a lumbar spine disability as secondary to the service-connected bilateral pes planus status post triple arthrodesis of the left foot is not warranted.

While the Veteran has indicated that physicians have told him that his lumbar spine disability could be related to his pes planus, the Board notes that the record does not contain any such opinion from a medical professional.  The Board does not find his account of what his physician said to be credible, particularly as the medical records on file give no indication that the physician even considered the matter.  Moreover, even assuming the physician did tell him that it could be related to the pes planus, such an opinion would be, at best, speculative, and the basis for the opinion is in any event not evident.  As the record stands, the only competent medical opinion of record is against the claim, and the Board would afford that opinion greater probative value than the alleged opinion by the Veteran's physician.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his lumbar spine disability.  As discussed above, the medical evidence shows that his disability is not related to active service or a service-connected disability.

In conclusion, service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus status post triple arthrodesis of the left foot, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the left knee disability, however, the January 2012 examiner stated that while there was no evidence that the Veteran's left knee disorder was directly caused by his pes planus, his left foot surgery with resection and bone grafting inlay and left Achilles lengthening procedure and triple arthrodesis could be a proximate partial cause of his left knee disorder.  The Board notes that the examiner stated in the subsequent addendum that the Veteran's left knee disorder was not worsened or aggravated by his pes planus or altered gait.  However, the examiner's opinion that the Veteran's left knee disorder could be proximately due to surgery for the service-connected left foot disability still stands.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that his left knee disability is proximately due to service-connected bilateral pes planus status post triple arthrodesis of the left foot.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Accordingly, service connection is warranted.


ORDER

Service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus status post triple arthrodesis of the left foot, is denied.

Service connection for a left knee disability, as secondary to service-connected bilateral pes planus status post triple arthrodesis of the left foot, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

In the remand portion of the April 2011 decision, the Board in part requested that the Veteran be afforded a VA examination to evaluate the current severity of his pes planus and residuals of left arthrodesis.  The Board requested that the examiner note the ranges of left ankle motion and whether there is any additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The Board also asked that the examiner comment on whether the left ankle is fixed in position (i.e. ankylosed), and the angle in dorsiflexion or plantar flexion in which the ankle is ankylosed.

While the Veteran underwent an examination for his pes planus, the examiner did not make the requested findings regarding the left ankle.  Thus, the AOJ should afford the Veteran another examination that provides such findings, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ should then reconsider whether the residuals of arthrodesis of the left foot should be rated separately from the pes planus.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Moreover, given the Board's grant of service connection for a left knee disability, the AOJ must assign an initial rating for the disability prior to readjudicating the claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Assign an initial disability rating for the Veteran's now service-connected left knee disability.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral pes planus status post triple arthrodesis of the left foot.  The examiner should review the claims file and note that review in the report.  The examiner should note the ranges of left ankle motion and whether there is any additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also note the point, if any, in the range of motion when pain becomes apparent.  If the left ankle is ankylosed, then the examiner should note the angle in dorsiflexion or plantar flexion in which the ankle is ankylosed.  The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities together would prevent him from obtaining or maintaining employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claims remaining on appeal with consideration of whether the residuals of arthrodesis of the left foot should be rated separately from the pes planus.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


